DETAILED ACTION
Examiner acknowledges receipt of Applicant’s RCE filed 4/5/2021.
Applicant has amended claims 1, 3, 5, 8, 9, 14, and 20 in the RCE amendment.
Claims 1-20 are currently pending.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 8, filed 4/5/2021, with respect to the objections to claims 8 and 9 and they are persuasive.  Examiner has withdrawn the objections to claims 8 and 9. 

Examiner has fully considered Applicant's arguments, see pages 9-11, filed 4/5/2021, with respect to the rejection of claim 1 and some dependent claims under 35 U.S.C. 102 and 103 but they are not persuasive.
On pages 9-10, Applicant recites an amended claim limitation of claim 1 and summarizes portions of Huang.  Applicant then argues that claim 1 requires limitations regarding an individual TWT agreement due to the phrase “in response to”.  Examiner respectfully disagrees.  As noted in the rejection below, Huang discloses that the AP determines that a particular communication is for a group of devices (one of the BSSs) and the broadcast schedule is 
On pages 10-11, Applicant addresses claim 3, which explicitly discloses determining a schedule in response to a request for a TWT process for an individual TWT agreement.  However, as indicated below, Asterjadhi discloses two scheduling modes for TWT.  One of these modes (in Figures 6-8) is similar to that used in Huang and another mode (in Figures 3-5) is based on a request from a particular device and is thus a mode based on an individual TWT agreement.  That is, since the TWT schedule is determined in response to and based on a request/solicitation from an individual device, it is an individual TWT agreement.  

	Examiner has fully considered Applicant’s arguments, see pages 11-12, filed 4/5/2021, with respect to the rejections of claims 14-19 under 35 U.S.C. 102 and 103 and they are persuasive.  Examiner has withdrawn the rejections of claims 14-19 under 35 U.S.C. 102 and 103. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0200171 to Huang et al.

Regarding claim 1, Huang discloses a method, comprising: 
configuring a target wake time (TWT) process for delivery of one or more multicast packets to a group of electronic devices to provide a multicast communication, wherein the configuring the TWT process comprises determining a broadcast TWT schedule in response to the TWT process being for the group of electronic devices for the multicast communication (disclosed throughout; see paragraph 0078, for example, which discloses that the times for each of the multicast transmissions may be determined as part of a target wake time process; that is, the start times for the multicast transmission 534 in Figure 5 (time 542) is determined as the start of a TWT service period; as indicated in paragraph 0078, the AP determines the TWT schedule for a particular group of electronic devices (i.e. the group in BSS 504 or the group in BSS 512), and in response to determining that a multicast (or group-addressed) transmission is for a group, configures the TWT schedule); 
determining that a service period associated with the TWT process has started (disclosed throughout; as indicated in paragraph 0078, the start of the service period determines when the multicast transmission is sent; paragraph 0080 and step 606 of Figure 6 also show that the AP determines the start of a service period to determine when to send the multicast transmission); and 
transmitting, in accordance with the broadcast TWT schedule, the one or more multicast packets during the service period, wherein the one or more transmitted multicast packets are addressed to the group of electronic devices (as indicated above, the multicast transmission is transmitted at the start of the service period associated with the corresponding BSS).

Regarding claim 5, Huang discloses the limitations that the broadcast TWT schedule indicates the service period during which the multicast packets are to be transmitted (as indicated in paragraph 0078, the service periods that start at times 542 and 544 are indicated in a broadcast TWT schedule) and the configuring the TWT process further comprises: and advertising the broadcast TWT schedule in a beacon (see paragraph 0078, for example, which indicates that the TWT schedule is transmitted by the AP in a beacon to the STA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0200171 to Huang et al in view of U.S. Patent Application Publication 2017/0353946 to Rico Alvarino et al.

Regarding claim 2, Huang discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 2 of receiving, from an electronic device in the group of electronic devices, a request for an individually addressed copy of at least one of the one or more multicast packets; and transmitting, responsive to the request, the individually addressed copy of the at least one of the one or more multicast packets.  However, Rico Alvarino discloses that a request for retransmission of a multicast packet may be a request for a unicast retransmission.  See paragraph 0110, for example, which indicates that “the UE can request the missed packets, for example, by unicast.  These requested packets may be retransmitted by the BS in unicast, broadcast, and/or multicast”.  The request for retransmission can be reasonably interpreted as a request for an individually addressed copy of at least one of the multicast packets.  It would have been obvious to one of ordinary skill in the art, before the .  

Claims 3, 4, 8, 10, 12, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0200171 to Huang et al in view of U.S. Patent Application Publication 2016/0219510 to Asterjadhi et al.

Regarding claim 3, Huang discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 3 of receiving, from at least one electronic device in the group of electronic devices, a request to perform the TWT process; determining a TWT schedule in response to the request being for the TWT process for an individual TWT agreement with the at least one electronic device of the group of electronic devices for the multicast communication, wherein the TWT schedule includes the service period during which the one or more multicast packets are transmitted; and transmitting, to the at least one electronic device in the group of electronic devices, a response comprising the TWT schedule.  However, Asterjadhi discloses a number of different scheduling modes for TWT.  For example, Figures 6-8 disclose a broadcast TWT scheduling mode similar to that of Huang.  However, Figures 3-5 of Asterjadhi disclose a “solicit TWT scheduling” mode in which the terminal can request a TWT schedule.  As indicated in Figure 5, the network element (such as an access point) receives a request to perform the TWT process in step 505.  The network element determines the TWT schedule based on the request in step 510, and the TWT schedule is 

Regarding claim 4, Huang, modified, discloses the limitations of parent claim 3 as indicated above.  Huang does not explicitly disclose the limitations of claim 4 that the TWT schedule comprises: a TWT start time indicating when the TWT process begins; a repetition interval indicating an interval for repeating the service period; and a flow identifier indicating that the TWT process is an individual TWT agreement and is associated with delivering the multicast packets.  However, Asterjadhi discloses these fields in Figure 2.  For example, the schedule includes a TWT start time (target wake time), a repetition interval (TWT wake interval mantissa and/or wake interval exponent), and a flow identifier (TWT flow identifier).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the above fields in the schedule.  The rationale for doing so would have been to ensure that both devices are aware of the expected transmission time periods associated with a particular flow.  

Regarding claim 10, Huang discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 10 of setting an End Of Service Period (EOSP) field in a media access control (MAC) header associated with a last one of the one or more multicast packets to indicate that no more multicast packets will be transmitted within the service period.  However, Asterjadhi discloses the use of a bit to indicate that no more data is yet to be transmitted within a TWT service period (see the description in paragraph 0165 suggesting the use of the EOSP field).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate that no further transmissions are expected within the service period.  The rationale for doing so would have been to enable the AP to transmit multiple packets in a service period and to have a simple mechanism for signaling the terminals of when the transmissions have finished so they may enter power save mode.

Regarding claim 12, Huang, modified, discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 12 of determining at least one of a plurality of channels for transmitting the one or more multicast packets; and informing the group of electronic devices of the at least one of the plurality of channels.  However, Asterjadhi discloses determining one or more channels to be used in the TWT transmissions in the TWT Channel and OFDMA channel bitmaps fields in Figure 2.  As indicated in paragraphs 0073-0074, for example, the responder determines the channel and communicates it within at least one of these fields.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate the channel to be used for TWT transmission as disclosed by Asterjadhi.  The rationale for doing so would have been to ensure that the transmitter and receiver agree upon the resources to be utilized for communication to ensure that the communication is successful.

Regarding claim 13, Huang discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 13 of:
receiving, from an electronic device in the group of electronic devices, a request for the one or more multicast packets associated with a first group address; 
receiving, from an electronic device in a second group of electronic devices, a request for one or more multicast packets associated with a second group address; 
assigning the one or more multicast packets associated with the first group address to a first channel of a plurality of channels; 
assigning the one or more multicast packets associated with the second group address to a second channel of the plurality of channels, different than the first channel; and 
communicating the assigned first and second channels of the plurality of channels to the group of electronic devices and the second group of electronic devices.
However, as disclosed throughout, Huang discloses sending multicast packets to two different groups of electronic devices by using two different time periods within the TWT schedule.  Asterjadhi discloses a number of different scheduling modes for TWT.  For example, Figures 3-5 of Asterjadhi disclose a “solicit TWT scheduling” mode in which the terminal can request a TWT schedule.  Further, the schedule transmitted in response to the request includes fields for indicating a plurality of channels as well as subchannels within those channels (see the TWT channel and OFDMA channel bitmaps fields of Figure 2 as described in paragraphs 0073-0074, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the two different multicast streams in different channels (at the same time) rather than in different time periods within the TWT .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0200171 to Huang et al in view of U.S. Patent Application Publication 2016/0219510 to Asterjadhi et al in view of U.S. Patent Application Publication 2020/0008095 to Patil et al.

Regarding claim 6, Huang discloses the limitations of parent claim 5 as indicated above.  Huang does not explicitly disclose the limitations of claim 6 that the broadcast TWT schedule comprises: a TWT start time indicating when the TWT process begins; a repetition interval indicating an interval for repeating the service period; and a TWT recommendation field indicating a retransmission process associated with the transmission of the one or more multicast packets.  However, Asterjadhi discloses a number of different scheduling modes for TWT.  For example, Figures 6-8 disclose a broadcast TWT scheduling mode similar to that of Huang.  Further, Asterjadhi discloses the fields used in the broadcast schedule in Figure 2.  For example, the schedule includes a TWT start time (target wake time) and a repetition interval (TWT wake interval mantissa and/or wake interval exponent).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the above fields in the schedule.  The rationale for doing so would have been to ensure that both devices are aware of the expected transmission time periods associated with a particular flow.  
the broadcast TWT schedule comprises: a TWT recommendation field indicating a retransmission process associated with the transmission of the one or more multicast packets.  However, Patil discloses that the AP transmits a schedule for the TWT periods in step 1530 of Figure 15 and paragraphs 0168-0170, for example, in order to “determine wake-up periods associated with the broadcast service”.  Further, Patil discloses a system for utilizing one of a number of different feedback techniques.  These feedback techniques include the three techniques for associated devices in Figure 7A and the two techniques for unassociated devices in Figure 7B.  As indicated in paragraph 0128, for example, the AP may implement all three of these feedback techniques.  Further, in paragraphs 0168-170, Patil indicates that the AP implements one of the feedback techniques as a broadcast service and as indicated in paragraph 0170, information about the particular broadcast service (such as the feedback technique) is advertised to the terminal in step 1530.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huang to include a field indicating the retransmission process associated with the transmission of the multicast packets.  The rationale for doing so would have been to provide the system with flexibility on which feedback technique is used by enabling the AP to implement multiple feedback techniques, but signal to the terminal which technique is used for a particular TWT session schedule.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0200171 to Huang et al in view of U.S. Patent Application Publication 2016/0174219 to Patil et al (herein “Patil ’219).

11, Huang discloses the limitations of parent claim 1 as indicated above.  Huang does not explicitly disclose the limitations of claim 11 of determining that at least one electronic device of the group of electronic devices operates in a power save mode; and transmitting the one or more multicast packets to the group of electronic devices before retransmitting at least one of the one or more multicast packets.  However, Patil ’219 discloses prioritizing messages to devices in power save mode (see paragraph 0427, for example, which indicates that “the provider device 104 may prioritize data transmission to the first subscriber device 106 in response to determining that at least one negotiation message exchanged with the first subscriber device 106 indicates the power save request”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize the data to be transmitted to the devices in power save mode and thus to transmit multicast packets intended for one or more devices in power save mode prior to retransmitting other packets.  The rationale for doing so would have been to enable the devices to enter a low power state earlier.

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 15, 2021